Exhibit A Identification of entities which acquired the shares which are the subject of this report on Schedule 13G/A. Potomac Capital Partners LP, a private investment partnership formed under the laws of State of Delaware. Potomac Capital Management LLC isthe General Partner of Potomac Capital Partners LP. Mr. Paul J. Solitis the Managing Member of Potomac Capital Management LLC. Potomac Capital International Ltd., an international business companyformed under the laws of the British Virgin Islands. Potomac CapitalManagement Inc. is the Investment Manager of Potomac CapitalInternational Ltd. Paul J. Solit is the President and sole owner ofPotomac Capital Management Inc., and a Director of Potomac CapitalInternational Ltd. Pleiades Investment Partners-R, LP, a private investment partnershipformed under the laws of the State of Delaware. Potomac CapitalManagement Inc. is the Investment Manager of a managed account ofPleiades Investment Partners-R, LP. Paul J. Solit is the President andsole owner of Potomac Capital Management Inc.
